             Case 1:19-cv-01363-KLM Document 1-6 Filed 05/10/19 USDC Colorado Page 1 of 2

JS 44 (Rev. 06/17)             District of Colorado Form

                                                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                       DEFENDANTS

              FULLCONTACT, INC.                                                                                                        PIPL, INC.
                                                                                                                        COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT:
   (b)   COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF:                          Denver, CO
                                                                                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                       (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION TRACT OF LAND INVOLVED
   (c)   ATTORNEYS (Firm Name, Address, And Telephone Number)
           Chad T. Nitta, Lisa M. Saccomano                                                                             ATTORNEYS (If Known)
           KUTAK ROCK LLP, 1801 California St., Suite 3000, Denver, CO 80202
           Tel: 303-297-2400
           chad.nitta@kutakrock.com; lisa.saccomano@kutakrock.com

II. BASIS OF JURISDICTION                      (Place an “X” in One Box Only)                           III. CITIZENSHIP OF PRINCIPAL PARTIES                                      (Place an “X” in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                           and One Box for Defendant)
         1 U.S. GOVERNMENT                       3 FEDERAL QUESTION                                                                        PTF       DEF                                                        PTF             DEF
           PLAINTIFF                                 (U.S. Government Not a Party)                      Citizen of This State                1         1         Incorporated or Principal Place                  4               4
                                                                                                                                                                 of Business in This State
         2 U.S. GOVERNMENT                       4 DIVERSITY                                            Citizen of Another State              2           2      Incorporated and Principal Place                    5              5
           DEFENDANT                                 (Indicate Citizenship of Parties in Item III)                                                               of Business in Another State

                                                                                                        Citizen or Subject of a               3           3      Foreign Nation                                      6              6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
          CONTRACT                                                       TORTS                                              FORFEITURE/PENALTY                             BANKRUPTCY                        OTHER STATUTES
                                          PERSONAL INJURY                              PERSONAL INJURY
   110   Insurance                                                                                                          625 Drug Related Seizure of                 422 Appeal 28 USC 158                375 False Claims Act
                                         310 Airplane                                  365 Personal Injury -
   120   Marine                                                                                                                 Property 21 USC 881                     423 Withdrawal                       376 Qui Tam (31 USC
                                         315 Airplane Product                               Product Liability
   130   Miller Act                                                                                                         690 Other                                       28 USC 157                            3729(a))
                                             Liability                                 367 Health Care/
   140   Negotiable Instrument                                                                                                                                                                               400 State Reapportionment
                                         320 Assault, Libel & Slander                       Pharmaceutical
   150   Recovery of                                                                                                                                                    PROPERTY RIGHTS                      410 Antitrust
                                         330 Federal Employers’                             Personal Injury
          Overpayment &                                                                                                                                                                                      430 Banks and Banking
                                             Liability                                      Product Liability
          Enforcement of                                                                                                                                                820 Copyrights                       450 Commerce
                                         340 Marine                                    368 Asbestos Personal
          Judgment                                                                                                                                                      830 Patent                           460 Deportation
                                         345 Marine Product Liability                       Injury Product
   151   Medicare Act                                                                                                                                                   835 Patent - Abbreviated             470 Racketeer Influenced
                                         350 Motor Vehicle                                  Liability
   152   Recovery of Defaulted                                                                                                                                               New Drug Application                 and Corrupt
                                         355 Motor Vehicle Product
          Student Loans                                                              PERSONAL PROPERTY                                                                  840 Trademark                             Organizations
                                             Liability
          (Excl. Veterans)                                                            370 Other Fraud                                                                                                        480 Consumer Credit
                                         360 Other Personal Injury
   153   Recovery of                                                                  371 Truth in Lending                           LABOR                              SOCIAL SECURITY                      490 Cable/Sat TV
                                         362 Personal Injury -
          Overpayment of                                                              380 Other Personal                                                                                                     850 Securities/
                                             Medical Malpractice
          Veteran’s Benefits                                                               Property Damage                                                                                                        Commodities/
                                                                                                                            710 Fair Labor Standards Act                861   HIA (1395ff)
   160   Stockholder’s Suits                                                          385 Property Damage-                                                                                                        Exchange
                                                                                                                            720 Labor/Mgmt. Relations                   862   Black Lung (923)
   190   Other Contract                                                                    Product Liability                                                                                                 890 Other Statutory
                                                                                                                            740 Railway Labor Act                       863   DIWC/DIWW (405 (g))
   195   Contract Product                                                                                                   751 Family and Medical Leave                864   SSID Title XVI                      Actions
          Liability                                                                                                             Act                                     865   RSI (405(g))                   891 Agricultural Acts
   196   Franchise                                                                                                          790 Other Labor Litigation                                                       893 Environmental
                                                                                                                            791 Employee Retirement                                                               Matters
                                                                                                                                Income Security Act                                                          895 Freedom of
                                                                                                                                                                                                                  Information Act
                                                                                                                                                                              TAX SUITS
                                                                                                                                                                                                             896 Arbitration
                                                                                                                                                                                                             899 Administrative
       REAL PROPERTY                           CIVIL RIGHTS                         PRISONER PETITIONS                                                                  870 Taxes (U.S. Plaintiff or
                                                                                                                                                                                                                  Procedure Act /
                                                                                   Habeas Corpus:                                                                            Defendant)
                                                                                                                                                                                                                  Review or Appeal of
   210   Land Condemnation               440 Other Civil Rights                       463 Alien Detainee                          IMMIGRATION                           871 IRS – Third Party
                                                                                                                                                                                                                  Agency Decision
   220   Foreclosure                     441 Voting                                   510 Motions to Vacate                                                                  26 USC 7609
                                                                                                                                                                                                             950 Constitutionality of
   230   Rent Lease & Ejectment          442 Employment                                    Sentence                         462 Naturalization Application                                                        State Statutes
   240   Torts to Land                   443 Housing/                                 530 General                           465 Other Immigration Actions
   245   Tort Product Liability              Accommodations                           535 Death Penalty
   290   All Other Real Property         445 Amer. w/ Disabilities-                Other:
                                             Employment                               540 Mandamus & Other
                                         446 Amer. w/Disabilities-                    550 Civil Rights
                                             Other                                    555 Prisoner Condition
                                         448 Education                                560 Civil Detainee-
                                                                                           Conditions of
                                                                                           Confinement

V. ORIGIN (Place an “X” in One Box Only)
       1 Original Proceeding          2 Removed from State                3 Remanded from                       4 Reinstated or                5 Transferred from                   6 Multidistrict                 8 Multidistrict
                                   Court                               Appellate Court                       Reopened                      another district (specify)           Litigation                      Litigation – Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

                                           Defend Trade Secrets Act, 18 U.S.C. § 1836(b)
VI. CAUSE OF ACTION
                                          Brief description of cause:                                                             AP Docket
                                           Misappropriate of trade secrets and breach of contract
VII.      REQUESTED IN                CHECK IF THIS IS A CLASS ACTION                                            DEMAND $                                                       CHECK YES only if demanded in complaint:
          COMPLAINT:                  UNDER F.R.C.P. 23                                                                                                                         JURY DEMAND:           YES         NO

VIII. RELATED CASE(S) IF ANY                                  (See instructions):                    JUDGE                                                      DOCKET NUMBER


DATE:    May 10, 2019                                                                                SIGNATURE OF ATTORNEY OF RECORD:             s/ Chad T. Nitta
FOR OFFICE USE ONLY

RECEIPT #___________                       AMOUNT ___________                                        APPLYING IFP ___________                 JUDGE ______________                             MAG. JUDGE _______________



4852-3133-3782.1
           Case 1:19-cv-01363-KLM Document 1-6 Filed 05/10/19 USDC Colorado Page 2 of 2

JS 44 Reverse (Rev. 06/17)       District of Colorado Form

                         INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-44
                                                             Authority For Civil Cover Sheet
    The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other
papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in
September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.           (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government
             agency, use only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify
             first the agency and then the official, giving both name and title.
             (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff
             resides at the time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of
             filing. (NOTE: In land condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
             (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an
             attachment, noting in this section “(see attachment)”.
II.       Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place
an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.      Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above.
Mark this section for each principal party.
IV.        Nature of Suit. Place an “X” in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of
suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.           Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
the changes in statute.
VI.       Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite
jurisdictional statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P. Demand. In this
space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction. Jury Demand.
Check the appropriate box to indicate whether or not a jury is being demanded.
VIII.    Related Cases. This section of the JS-44 is used to reference related pending cases, if any. If there are related pending cases, insert the
docket numbers and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet
